On Petition for Rehearing.
Nichols, C. J.
Appellants in their petition for rehearing rely upon Todd v. Collier (1876), 53 Ind. 122, and Miller v. Fletcher, etc., Trust Co. (1921), 78 Ind. App. 183, 133 N. E. 174. In the Todd case it did not appear that the purchaser was to have possession of *395the lot, and, as the legal title was in the vendor and the purchaser had failed to pay the second installment of the purchase money, it was held that the vendor was entitled to recover the possession of the lot, and that the fact that she sued for and recovered such possession, to which she was entitled, did not in the opinion of the court amount to a rescission of the contract, or entitle the purchaser to sue for and recover the money which she had paid. Un'til there was a rescission of the contract the purchaser’s rights were, under the con-, tract, to pay the purchase price and recover possession and title to the real estate. In the instant case appellants had exercised their right of forfeiture under the contract, and the rights of the grantee thereunder were fully terminated.
In the Miller case there was a provision in the contract that, in the event of rescission because of the purchaser’s fault, the grantors might retain the money already paid as liquidated damages. In the instant case, there is no such provision. The purchaser in that case was contending that, notwithstanding the express stipulation of the contract to the contrary the money which he had paid in installments could not be held as liquidated damages but must be held as a penalty. Denying the contention of appellant, the court there quotes the rule from Kelly v. Thompson (1869), 101 Mass. 291, 3 Am. Rep., 353, that: “When a purchaser expressly stipulates that a payment on account, actually made by him, is to be forfeited if by his own fault the purchase shall not go into effect, he may reasonably be understood to mean that it shall not be reclaimed in whole or in part. The distinction between a penalty and liquidated damages does not apply to a case of that description.” And then, after quoting from and citing other authorities to sustain this rule, says: “This is the rule in Indiana,” citing Krisky v. Bryan (1917), 63 Ind. App. *396611, 115 N. E. 70. Neither of these cases, when rightly-construed, is an authority in favor of appellant.
The petition for rehearing is overruled.